NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         OCT 29 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   20-10016

                Plaintiff-Appellee,               D.C. No. 3:19-cr-08011-SPL-1

  v.
                                                  MEMORANDUM*
ABDUL SABOOR,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                            Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

       Abdul Saboor appeals from the district court’s judgment and challenges his

guilty-plea conviction and 37-month sentence for conspiracy, in violation of 18

U.S.C. § 371. Pursuant to Anders v. California, 386 U.S. 738 (1967), Saboor’s

counsel has filed a brief stating that there are no grounds for relief, along with a



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Saboor the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Saboor waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   20-10016